March 5, 2014 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Alpine Income Trust (the “Trust”) File Nos. (333-100289) and (811-21210) Post–Effective Amendment No. 26 Ladies and Gentlemen: On behalf of the Trust, attached for filing Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the Prospectus and Statement of Additional Information for the Trust do not differ from those contained in the Post-Effective Amendment No. 26 that was filed electronically on February 28, 2014. Sincerely, /s/ Matthew K. Breitman Matthew K. Breitman General Counsel Alpine Woods Capital Investors, LLC
